Title: Invoice from Robert Cary & Company, 20 December 1765
From: Robert Cary & Company
To: Washington, George



London 20th Decr 1765.

Invoice of Cost & Charges of Goods shiped on board the Munificence John Johnstoun Commander for Virginia upon

Account & resque of Colo. George Washington and consigned to himself—vizt


Theodo. Crowley &ca Iron


10 M 2d. Batten Brads @10½
[£] . 8. 9


10 M 3d. Ditto 1/4
.13. 4


10 M 4d. Ditto 1/8
.16. 8


5 M 6d. Ditto 2/8
.13. 4


5 M 2d. Nails 1/2
. 5.10


5 M 3d. Ditto 1/4
. 6. 8


Cask
. 1. 9


26 M 8d. Nails 3/6
4.11. 0


Cask
. 1.10


26 M 8d. Nails 3/6
4.11. 0


Cask
. 1.10


20 M 10d. Nails 4/3
4. 5. 0


Cask
. 1.10


5 M 30d. Nails 17/
4. 5.  


Cask
. 1.10


12 large plate Stock Locks with Bars & S[cre]w 3/2
1.18.  


6 large secret Pad-lock 2/4
.14.  


2 dozn hand-saw files 1/7
. 3. 2


1 dozn Gimblets sorted
.  . 8


3 Spike Ditto—1½ dozn box handle Gimblets sorted
. 1. 9


3½ Inch Augers—3¾ Inch Ditto—6 1 Inch Ditto
.12.  


3 1¼ Inch Ditto—4 1½ Inch Ditto—3 2 Inch Ditto bright
1. 3.  


1 dozn Carpenters Steel Compasses
. 3. 6


6 2 feet box Rules 9d.
. 4. 6


6 Knots Chalk line 3d.
. 1. 6


6 broad Axes 3/10
1. 3. 0


6 Tinn’d Curry Combs 10½d.
. 5. 3


4 pair Sheep Shears 10½
. 3. 6


1 Brand Mark GW for branding the horns of Cattle
. 9. 6


Cask
. 2. 6


18 strong Corn Scythes 2/6
2. 5.  


18 Setts furniture
.13. 6


Canvas & Cord
.  .10


1 dozn crutch’d handle steel Spades
1.10.  


Canvas & Cord
. 1.  


12 Iron Pots sorted wt 7 C. 3Q. 7 lb. 15/
5.17. 2


Davidson & Dennis Sadlery


A best strong Portmanteau Saddle with Furn[itur]e, Mail Pillion, with Crupper & 2 pair of Mail straps
1. 7. 0



A large superfine blue cloth New market Saddle Cloth, trim’d wt. two superfine white cloth borders stitchd with Silk
1. 6. 0


2 best woolen Cirsingles lind wt. neat Lea: 2/4
. 4. 8


2 best Postilian Caps with large Pokes 4/6
. 9. 0


1 dozn Plow bridles
.15.  


A very best whole Hunter Whip, with a long silver Cap, engravd George Washington
.13.  


A Cask
. 3.  


Willm Hallier Oil &ca


2 large strong Lamps
. 3.  


11 Gals. best Oil 3/
1.13. 0


Cask for Ditto
. 2. 6


Andrews & Middleditch Grocery


9 fine double Loaves [sugar] 65 [@] 10¾
2.18. 3


9 Ditto single Ditto      3 23 76/
3.12. 4


A Jarr fine new Raisons 1 11½



tare    15½



24 [@]58/
.12. 5


1 Jarr fine new Currants 0. 1Q. 0 58/
.14. 6


Finest Cinnamon    ¼    18/
. 4. 6


Fine Powder blue    3    18d.
. 4. 6


Figg Indigo       2    18d.
. 3.  


A Stone Jarr 3/6 Barrl 2/6
. 6.  


Sarah Bennet Bisquet


To 1 ⟨illegible⟩ White Bisquet
1.10. 0


To 1 Small Cask & Waterage
. 1. 6


Charles Wilkins Pickles


To a 12 Pottle case Pickles—viz.



2 Walnuts 4
. 6.  


2 Capers 8 pt
.10. 8


2 Anchovies 10 lb.
.15.  


4 F. Olives 2 Gal.
1. 0. 0


2 fine Oil 1
. 9.  


12 Squares, 1 case, with a lock
.15.  


Timothy Bevan & Sons Apo[thecar]y


Balsam of Honey 12 botts.
1.14. 0


Spt Lavender oz. 4
. 1.  


Hartshorn oz. 4
. 1.  


Tincture of Myrrh[@]3/4 lb. 1 oz. 2
. 3. 9


Bird Lyme lb. 5
. 5.  


Honey Water 2/8     lbs. 1 oz. 2
. 3.  



Spts Turpentine 1/8   lb. 4
. 6. 8


Extract of Bark      lbs. 1/2
.16.  


Bark in Powder 10/    lb. 2
1. 0. 0


4 lb. 2 Bottles 1/ 2 lb. 1 do 5d. 2 oz. 4 flint Stoprs 1/2



1 lb. 4 Pot 5d. 1 lb. ½ do 1d. Box &ca 1/2
. 4. 3


Edwd Gilberd Staty


A Chest
.18. 6


1 Rheam fine fo. Cap Cut. .13.



½ Rheam 4to Post . 4.3
.17. 3


James Gordon Seeds


10 lb. fine Hanoverian Turnp Seed 5/ box 6d.
. 5. 6


William Tidmarsh C. Cards


4 pr Tow Cards 15/
0. 5. 0


4 pr course Wool Ditto 21/
0. 7. 0


2 pr fine Ditto 24/
0. 4. 0


2 pr Ditto Cotton Do 30/
0. 5. 0


4 pr Clothiers Ditto 6/
. 2.  


Lardner & Barratty Hab[erdasher]y


4 Oz. Scotch Nuns thread 4d.
. 1. 4


4 Oz. Ditto 6
. 2.  


4 Oz. Ditto 8
. 2. 8


4 Oz. Ditto 12
. 4.  


2 pieces french Tape 6
. 1.  


2 pieces Ditto 8
. 1. 4


2 pieces Ditto 11
. 1.10


1 piece rich black hair Ribbon
.16. 6


1½ lb. best Pins 3/
. 4. 6


1 groce Mould shirt buttons
. 1. 4


1 groce fine wire Ditto
. 2. 6


Buttons thread & Twist for 2 ps. Nankn
. 3. 6


Jno. Didsbury Shoes


4 pr wd. heeld Shoes
1.14. 0


1 pr dble Campaigners
.15.  


1 pr Womens Toed Clogs
. 5.  


1 pr dble channl Pumps
.10. 6


4 pr Calla. Pumps
1.10.  


1 pr Boot Garters
. 4.  


Richards & Yerbury Hatts


1 dozn Mens Felts
.18.  


Humphreys & Harris Hose


4 dozn pr Plaid Hose No. 3 11/6
2. 6. 0


4 dozn Ditto 4 12/6
2.10.  



John Spencer Shott


0.2.0 large Brisl Shot 18/
. 9.  


2 Bags
.  . 4


Mary Scott & Son Cutlery


500 Oild Gun flints @14/
0. 7. 0


1 Strong Town made 2 bladed knife Buffalo handle
. 5.  


2 Setts diamd Cut Steel Buckles 20/
. 3. 4


William Weale Braz[ier]y


1 pair flat Candlesticks
. 6.  


Charles Brown Corks


20 Groce Corks @2/ 40 Bag 1/
2. 1. 0


Robt Cartony Tea


4 lb. finest Hyson Tea @18/
3.12. 0


4 lb. Ditto Green Ditto 14/
2.16.  


2 Cannisters & box
. 6.  


Francis Nalder Cheese


1 dble Gloster Cheese 21 lb. 6 oz. @6d.
.10. 8 1/4


1 Cheshire Ditto  39¼  5
.16. 4 1/4


To a case to Ditto markd GW
. 1. 6


Leaver Legg Stuffs


1 ps. of drab worsted Shag 39½ yds 3:1
6. 1. 9


1 ps. of Scarlet Do 36½ 4:2
7.12. 1


1 ps. of light col[ored] Camelot 38
2. 1. 0


13 yds Superfine Green Do 2/6
1.12. 6


2 Oz. drab col[ore]d Silk Mohair 1/3
. 2. 6


2 Oz. Scarlet Do 1/6
. 3.  


2 Oz. drab col[ore]d Silk 2/
. 4.  


2 Oz. Scarlet Do 2/4
. 4. 8


1 dble groce best plated Buttons
1. 3.  


Shelbury & Lettice Mill[iner]y


2 dozn wove pleatd Stocks 21/
2. 2.  


1 ps. Hanover Lace 3d.
. 2.  


2½ yds fine 6/4 Book Muslin 18/
2. 5.  


Starch Ditto
. 2.  


3½ Yds stripd Muslin 6/6
1. 2. 9


2 Yds fine Do 12/
1. 4.  


3½ yds stripd crossd bard Musln 6/6
1. 2. 9


6 Skeleton Wires
. 1.  


3 bunches Ditto
. 1.  


1 Neat small Pocket Book
1.10.  


Boxes & Porter
. 3.  


Richd Farrer & Co. Earth W.


5 large stone Buttr Pots 3/6
0.17. 6



7 Ditto smaller Do 2/6
.17. 6


6 Quart Mugs 5d.
. 2. 6


8 White stone Chamber Pots 8d.
. 5. 4


Hogshead
. 6.  


1 large stone Bottle
. 3. 6


11 Butter Potts 2/6
1. 7. 6


4 White stone Chamber Pots 8d.
. 2. 8


2 dozn best wine Glasses 5d.
.10.  


6 Wine & Water Ditto 10d.
. 5.  


Hogshead &ca
. 6.  


1 dozn large welch dishes
. 6.  


5 dozn Do 4/
1. 0. 0


7 large stone bottles 3/6
1. 4. 6


12 breakfast Cups & Saucers China
.14.  


Hogshead &ca
. 6.  


2 Stone Butter Potts 2/6
. 5.  


6 large stone bottles 3/6
1. 1. 0


1 Smaller Ditto
. 2.  


1 dozn Wine Glasses
. 2. 6


2 dozn welch Dishes 4/
. 8.  


Hogshead &ca
. 6.  


Hippesley & Hunt Linn


2 pieces best Oznbs. qty 201 Ells 8¾d.
7. 6. 6


1 piece Irish Linn 22 25 yds 16d.
1.13. 4


1 ps. Ditto 26 25 2/
2.10.  


2 pieces Do 96 51 4/
10. 4.  


2 pieces Nankeens 6/
.12.  


6 Ells Wrapper 8d.
. 4.  


Entry out Searchers Fees & Shipping Charges
2.13.  


Freight Primage & Bills of Loading
5. 1.  


Premo of £175 Insd at 2½ prCt & Poly
4.13.  


Commission at 2½ prCt
4. 3. 6



£171. 4. 9


Errors Excepted pr Robt Cary & Co.



